Case 6:19-cv-00080-NKM-RSB Document 62 Filed 12/02/20 Page 1 of 11 Pageid#: 686




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA                                   12/2/2020
                               LYNCHBURG DIVISION


    TREMAYNE A. POWELL,                                   Case No. 6:19-cv-80

                                         Plaintiff,

                          v.                              MEMORANDUM OPINION


    BISCUITVILLE INC.,                                    JUDGE NORMAN K. MOON

                                       Defendant.


         Plaintiff, Tremayne Powell, and Defendant, Biscuitville, both filed motions for summary

  judgment in this case. Dkts. 27, 37. Powell asserts a retaliation claim under Title VII of the Civil

  Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”) and seeks statutory damages and

  damages for loss of income and loss of future income. Dkt. 2. Biscuitville claims that Powell was

  fired for cause on account of misconduct which preceded any protected activity on the part of

  Powell. The Court grants Biscuitville’s motion and denies Powell’s motion because there is no

  genuine dispute of material fact that would support Powell’s claim or preclude the award of

  summary judgment to Biscuitville.


         I.      FACTUAL AND PROCEDURAL BACKGROUND

         Powell started working at Biscuitville Store #151 in Lynchburg, Virginia on January 31,

  2019. Dkt. 38 ¶ 2. Biscuitville is a quick-casual restaurant chain with locations across North

  Carolina and Virginia. See Dkt. 37-7 at 1. Prior to beginning his shift on January 31, 2019, Powell

  attended an orientation from Biscuitville outlining the behavior expected of employees. Dkt. 48 at

  12. The orientation was conducted by Jessica Scott, the store manager. Dkt. 38 ¶ 3. During the

                                                      1
Case 6:19-cv-00080-NKM-RSB Document 62 Filed 12/02/20 Page 2 of 11 Pageid#: 687




  orientation, Powell electronically signed Biscuitville’s “Team Member Expectations” form.

  Dkt. 37-8. Biscuitville’s form clearly outlines that an expectation of employees is to “follow all

  company policies and procedures” while also “respect[ing] management and adher[ing] to their

  leadership directions.” Id. Biscuitville’s Employee Handbook provides more detail regarding

  “unacceptable conduct” that may result in disciplinary action . Dkt. 37-7 at 9–10. Specifically, the

  Handbook lists “the abuse or inconsiderate treatment of employees or inability to cooperate with

  coworkers … the use of profane, abusive or threatening language to coworkers … [the] causing of

  false alarm or panic in the work place … causing or contributing to unsanitary work conditions”

  as example of unacceptable conduct which could result in termination. Id.

         Powell returned for his first full working shift on February 1, 2019, where he was assigned

  to the store’s cooking station. Dkt. 38 ¶ 5. Throughout the day Scott checked in on Powell, who

  seemed to be on edge and frustrated, either with the work, the people, or the restrictions of the job.

  See Dkt. 38 ¶ 6. Team members reported to Scott that Powell was “behaving strangely and

  cursing.” Id. After attempting to check in, Powell stated that if she “ke[pt] asking [him] if [he was]

  okay it’s going to be a problem.” Id. ¶ 7. He was disgruntled over the fact that he was not permitted

  a drinking cup in the kitchen, which Biscuitville did not allow because of health code reasons. Id.

  ¶ 5. Soon after, Scott asked Powell to take the weekend off and return the following week. Id. ¶ 8.

  Before Scott left work, she requested that coworkers of Powell provide written reports of his

  behavior that day, in case involvement with Biscuitville’s Human Resource Department would be

  necessary down the line. Id. ¶ 8.

         On Tuesday, February 5, 2019, Powell returned to Biscuitville for another work shift. Id.

  ¶ 9. Again, he appeared disgruntled and had multiple confrontations with the assistant store

  manager. Id. The main issue was Powell’s perception that he was being treated unequally when it



                                                    2
Case 6:19-cv-00080-NKM-RSB Document 62 Filed 12/02/20 Page 3 of 11 Pageid#: 688




  came to cups in the cooking area and the use of a cell phone while he was on the clock. Id. In his

  Complaint, Powell alleges that “there were at least four cups … in the kitchen area … [and] he

  witnessed several employees drink from those exact cups on that same day … without any

  reprimand.” Dkt. 2 ¶ 15. He also claims that he was “reprimanded for only removing his cell phone

  from his pocket to glance at the time when [he witnessed] other employees playing music and

  using their cell phones without any reprimand.” Id. ¶ 14. That same day, Powell stated in front of

  multiple co-workers that he would “blow the f-ing building up.” Dkt. 37-3. Consistent with

  Biscuitville’s policies surrounding threats of violence, Powell was sent home by the manager on

  duty due to insubordination and misconduct. Dkt. 38 ¶ 9. Scott determined that Biscuitville’s

  Human Resources, known as “People Excellence,” should be involved based on Powell’s erratic

  behavior. Dkt. 37-2.

         The next day, after being sent home for threatening the safety of his colleagues, Powell

  submitted an internal complaint to Biscuitville at TellBVL@Biscuitville.com. Dkts. 38 ¶ 11, 48-

  1(U). The email complaint stated that he made a filing with the Equal Employment Opportunity

  Commission (“EEOC”) alleging discrimination. Dkt. 48-1(U). It was followed by a second email

  on the same day updating Biscuitville that a retaliation claim would be filed. Dkt. 48-1(U). On the

  morning of February 7, 2019, Powell notified Scott and Carlson, in writing, that he submitted a

  written complaint to Biscuitville. Dkt. 48-1(J). Powell was subsequently told that he could not

  work until Scott heard from Biscuitville’s People Excellence group. Dkt. 48-1 at 5–6. At that time,

  Powell had not filed any complaint with the EEOC, but did so on February 20, 2019. Dkt. 48-1(T).

         Powell was contacted on February 8, 2019 by a People Excellence representative, Nakeisha

  Thorpe. Dkt. 37-10 at 67–68. Thorpe informed Powell that Biscuitville would investigate the

  circumstances surrounding the internal complaint. Id. People Excellence reviewed the complaint,



                                                  3
Case 6:19-cv-00080-NKM-RSB Document 62 Filed 12/02/20 Page 4 of 11 Pageid#: 689




  along with Powell’s employment history, the incidents in question, the alleged workplace

  discrimination, and his on-the-job behavior. Dkt. 38 ¶ 13. Such efforts consisted of collecting and

  reviewing written statements of Biscuitville #151’s employees. Id. The investigation took place

  between February 8 and February 21, 2019. Following the investigation, People Excellence found

  that Powell made threats of violence, demonstrated belligerent behavior, caused others to fear for

  their safety, and refused to follow directives from store management. Dkts. 37-2; 37-4.

  Accordingly, People Excellence concluded that on February 6, management properly sent Powell

  home for non-negotiable conduct, not alleged discrimination, for which they found no support.

  Dkt. 37-4.

         On February 21, 2019, Brenda Long, Biscuitville’s Area Coach for Store #151, notified

  Powell, by phone, that he was being terminated for his workplace conduct. Dkt. 37-5. The reasons

  for Powell’s firing were outlined in the Performance Coaching Action Form signed by Long on or

  about February 28, 2019. Id.

         The EEOC issued, and Biscuitville received, a Notice of a Charge of Discrimination based

  on Powell’s complaint on March 1, 2019. Dkt. 38 ¶ 16. On August 28, 2019, the EEOC issued

  Powell a right to sue letter. Dkt. 48-1(T).

         II.     LEGAL STANDARD

         Under Rule 56, summary judgment is proper where “there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

  genuine issue of material fact exists only where the record, taken as a whole, could lead a

  reasonable jury to return a verdict in favor of the nonmoving party. Ricci v. DeStefano, 557 U.S.

  557, 586 (2009). “When cross-motions for summary judgment are before a court, the court

  examines each motion separately, employing the familiar standard under Rule 56 of the Federal



                                                  4
Case 6:19-cv-00080-NKM-RSB Document 62 Filed 12/02/20 Page 5 of 11 Pageid#: 690




  Rules of Civil Procedure.” Desmond v. PNGI Charles Town Gaming, L.L.C., 630 F.3d 351, 354

  (4th Cir. 2011). Indeed, cross-motions for summary judgment demand that the Court consider

  “each motion separately on its own merits to determine whether either of the parties deserves

  judgment as a matter of law.” Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003).

         Taking up a defendant’s motion for summary judgment first, a plaintiff must show that

  there is a genuine issue of material fact to prevail — plaintiff must produce enough evidence to

  rebut the defendant’s evidence purporting to show that no genuine dispute of material fact. See

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). Mere allegations, denials,

  speculation, or conjecture are not adequate to satisfy the burden of production demanded by

  summary judgment. See Celotex Corp. v. Catrett, 477 U.S. 317, 322, 327 (1986); Shaw v. Stroud,

  13 F.3d 791, 798 (4th Cir. 1994).

         Moreover, when a pro se litigant is before the Court, he is not relieved of his obligation to

  submit affirmative evidence in opposition to a summary judgment motion. Hayes v. Lynchburg

  City Sch. Bd., No. 6-13-CV-00008, 2014 WL 901213, at *1–2 (W.D. Va. Mar. 7, 2014), aff’d, 583

  F. App’x 270 (4th Cir. 2014) (“[E]vidence submitted by a pro se plaintiff may still be . . .

  disregarded when it is not credible, or when it is largely inadmissible. A party may not rest on

  speculation, hearsay, or opinion to demonstrate a genuine dispute of material fact. . . . Rather, the

  party asserting that a fact cannot be or is genuinely disputed must support the assertion by

  [providing support within the scope of Rule 56(c)].”) (citing Celotex, 477 U.S. at 33034).

         III.    DISCUSSION

         Powell alleges a Title VII retaliation claim against Biscuitville and asserts that Biscuitville

  “retaliated against [him] because he engaged in activity protected under Title VII,” by presumably

  filing a discrimination complaint with the EEOC. Dkt. 2. As a preliminary matter, in order to



                                                   5
Case 6:19-cv-00080-NKM-RSB Document 62 Filed 12/02/20 Page 6 of 11 Pageid#: 691




  prevail on this count, Powell must show retaliation through direct evidence or through the

  McDonnell Douglas burden-shifting framework. Foster v. Univ. Md.-E. Shore, 787 F.3d 243, 249

  (4th Cir. 2015).

         Direct evidence requires a direct nexus between the alleged discriminatory conduct and the

  adverse employment action. Warch v. Ohio Cas. Ins., 435 F.3d 510, 520 (4th Cir. 2006).

  Circumstantial evidence demands a different inquiry under the McDonnell-Douglas analysis.

  Foster, 787 F.3d at 250. Under such a structure, the plaintiff must establish a prima facie case of

  retaliation by proving (1) that plaintiff “engaged in protected activity,” (2) that plaintiff’s employer

  “took adverse action against” him, and (3) “that a causal relationship existed between the protected

  activity and the adverse employment activity.” Id. If such a showing is made, the burden then shifts

  to the defendant to show that the alleged retaliation was “the result of a legitimate non-retaliatory

  reason.” Id. Finally, the burden shifts back to the plaintiff who has an opportunity to rebut the

  employer’s evidence by putting forth evidence that the employer’s nonretaliatory reasons were

  pretextual. Id. It should be noted that the Fourth Circuit has held that an employee need not show

  “that [his] protected activities were but-for causes of the adverse action” at the prima facie stage.

  Strothers v. City of Laurel, 895 F.3d 317, 334 (4th Cir. 2018) (citing Foster, at 251 (holding that

  but-for causation in a Title VII retaliation case must be shown only at pretext stage of McDonnell

  Douglas burden-shifting framework)).

         In determining whether the defendant employer took the adverse action because the

  plaintiff employee engaged in a protected activity, courts first look to whether the allegedly

  retaliatory actor knew that the plaintiff had engaged in the protected activity at the time of the

  allegedly retaliatory act, and then consider any temporal proximity between the protected activity

  and the allegedly retaliatory act. See Baqir v. Principi, 434 F.3d 733, 748 (4th Cir. 2006) (holding



                                                     6
Case 6:19-cv-00080-NKM-RSB Document 62 Filed 12/02/20 Page 7 of 11 Pageid#: 692




  that a plaintiff had not established a prima facie case of retaliation where he had not shown that

  the allegedly retaliatory actors were aware of his protected activity); Dowe v. Total Action Against

  Poverty in Roanoke Valley, 145 F.3d 653, 657 (4th Cir.1998) (determining that a lengthy period

  of time between the employer becoming aware of the protected activity and the alleged adverse

  employment action negated any inference that a causal connection existed).

            When the alleged adverse action takes place soon after the employer becomes aware of the

  protected activity, the plaintiff can make out a prima facie causal link. See Laing v. Fed. Express

  Corp., 703 F.3d 713, 720 (4th Cir. 2013); Williams v. Cerberonics, 871 F.2d 452, 457 (4th Cir.

  1989).

            Powell attempts to put forth a prima facie case of retaliation. He alleges that he engaged in

  a protected activity when he complained about the discriminatory treatment he faced with respect

  to unequal treatment in the use of cups in the kitchen and the use of a cell phone while working.

  Indeed, there is no question that Powell did in fact complain, both to Biscuitville and the EEOC,

  and that his complaints constituted protected activity. While it is evident that Powell complained

  of discrimination, nowhere in his Biscuitville complaint did he allege specific discriminatory

  conduct on account of race, sex, or age. Instead, he relied on conclusory statements without

  showing unequal treatment based on a protected characteristic. His complaint to Biscuitville states

  that he was “denied the equal treatment and respect given to other employees in the workplace

  while on the job” when the manager berated him for having his phone out and using cups in the

  kitchen. Dkt. 48-1(K) (emphasis added).

            Powell’s EEOC complaint does state a single fact alleging unequal treatment. His claim

  stated that he was yelled at for having a cup in the kitchen, while “another [female] African

  American employee (Dark Complexion) was drinking from a cup… and was not yelled at.”



                                                      7
Case 6:19-cv-00080-NKM-RSB Document 62 Filed 12/02/20 Page 8 of 11 Pageid#: 693




  Dkt. 48-1(T). His filing indicated a belief that he was treated differently than the female employee

  on account of his lighter complexion, the fact that he is male, and because he was 41 years’ old.

  Id.

          Notwithstanding the substance of the complaints, Powell says that Biscuitville took adverse

  action against him when he was asked to leave work and when he was terminated. The adverse

  action, he contends, was due to the fact that he made complaints to People Excellence and the

  EEOC. Supporting his argument, Powell points to the face that he arrived at Biscuitville on

  February 7, 2019 and was told he could not work until Scott heard from People Excellence. He

  asks the Court to infer that, because the internal complaint had been filed the day before, he was

  prevented from working in retaliation to his filing. He also contends that an inference of retaliation

  also applies to the EEOC complaint because the EEOC complaint was filed on February 20 and

  he was terminated on February 21. Taken together, Powell asserts that he has stated a prima facie

  case for retaliation.

          Assuming that Powell does state a prima facie case of retaliation, Biscuitville has still put

  forward enough uncontradicted and material evidence to rebut the claim and prevail as a matter of

  law. Biscuitville successfully shows that the alleged retaliation was “the result of a legitimate non-

  retaliatory reason.” Foster, 787 F.3d at 250. Case law suggests that an honest belief that an

  employee has violated workplace policies or rules is sufficient to establish a non-pretextual basis

  for terminating employment. See Holland v. Washington Homes, Inc., 487 F.3d 208, 220 (4th Cir.

  2007) (“Title VII endeavors to eliminate workplace discrimination, but the statute was not

  designed to strip employers of discretion when making legitimate, necessary personnel decisions,

  such as the decision to terminate an employee when an investigation determines that employee

  made physical threats against a supervisor.”); Bizzel v. Sprint/United Management Co., 2014 WL



                                                    8
Case 6:19-cv-00080-NKM-RSB Document 62 Filed 12/02/20 Page 9 of 11 Pageid#: 694




  1232335 (W.D. Va. Mar. 25, 2014) (finding no pretext where a number of plaintiff’s coworkers

  had complained about her routine use of profanity in the workplace).

         As Biscuitville notes, “an employee may not insulate [himself] from termination by

  covering [himself] with the cloak of Title VII’s opposition protections after committing non-

  protected conduct that was the basis for the decision to terminate.” Curay-Cramer v. Ursuline

  Academy of Wilmington, DE Inc., 450 F.3d 130, 137 (3d Cir. 2006) (collecting cases); see also

  Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 358 (2013) (finding a that a permissive

  standard for Title VII claims could contribute to the filing of frivolous claims by an employee who

  knows he or she is about to be fired).

         During his short stint as an employee with Biscuitville, Powell cursed loudly, violated

  company policy surrounding health code violations, threatened the safety of other employees, and

  even demanded the names of those who reported him. Uncontroverted evidence establishes each

  of those facts. Biscuitville clearly had multiple, legitimate, non-discriminatory and non-retaliatory

  reasons for terminating his employment—constituting threatening and erratic behavior which put

  the livelihood of his employees at risk. Dkts. 38, 37-2, 37-4, 37-3.

         Biscuitville also outlines the investigative steps it took to review all the circumstances of

  Powell’s employment with store #151. Dkt. 38 at 14. People Excellence, as per standard

  investigation practice, collected statements from the parties who witnessed the event or

  experienced any alleged events involving discrimination, threats of violence, or any other

  problematic conduct. Dkt. 37-4 ¶ 6. In addition, People Excellence spoke with restaurant

  employees and reviewed Powell’s workplace misconduct issues. Dkt. 37-5 ¶ 7. Biscuitville

  concluded that Powell’s discrimination allegations lacked merit, and that he should be terminated

  due to his erratic, threatening, and bizarre behavior. Id. at 15; see Dkt. 37-4.



                                                    9
Case 6:19-cv-00080-NKM-RSB Document 62 Filed 12/02/20 Page 10 of 11 Pageid#: 695




         Under McDonnell-Douglas, Powell may attempt to rebut Biscuitville’s rationale with

  evidence that the employer’s nonretaliatory reasons were pretextual. However, Powell failed to

  present any admissible evidence to rebut Biscuitville’s contentions, or to bolster his own. Powell

  gives no reason to question the credence of the evidence put forward by Biscuitville, showing that

  he threatened the safety of other employees. See Hayes, 2014 WL 901213, at *9–10. Indeed, each

  statement provided to People Excellence corroborates Scott’s telling of the events. There is nothing

  in the record to suggest that there is a reason why People Excellence should not believe that Powell

  made the threats.

         Stated differently, Powell does not provide evidence that Biscuitville fired him for

  pretextual reasons. His use of exhibits is illusory at best, often citing to additional evidence only

  to say that there are statements within the documents that may appear contradictory, or in his view

  are “incoherent.” See Dkt. 48 at 7, 8, 9, 10, 11, 12, 15, 17, 18, 19, 20, 21, 22. None of the evidence

  he relies on rebuts Biscuitville’s legitimate reasons for his termination. While there is some dispute

  as to the events, they are not genuine issues of material fact. Instead, Powell’s statements are

  speculation and conjecture. Consequently, as to Biscuitville’s motion, the Court finds that no

  reasonable juror could find for Powell in this case, as there is no genuine dispute of material fact.

  Powell fails to present evidence to show a prima facie case of retaliation, while Biscuitville offers

  overwhelming evidence showing that any adverse employment action was warranted and not

  pretextual.

         With respect to Powell’s motion, the Court finds that there is no basis for an award of

  summary judgment. Dkt. 27. Powell’s motion argues that as a matter of law, there is sufficient

  evidence to establish that Biscuitville violated his rights under Title VII. Id. Even assuming that

  Powell’s evidence does present a prima facie case of retaliation, Powell does not rebut



                                                   10
Case 6:19-cv-00080-NKM-RSB Document 62 Filed 12/02/20 Page 11 of 11 Pageid#: 696




  Biscuitville’s evidence showing that his termination was not retaliatory. Biscuitville demonstrated

  that Powell was fired for legitimate and non-pretextual reasons. Dkt. 37–4. Because Biscuitville

  submitted uncontroverted material evidence which Powell did not rebut, this Court finds that no

  reasonable juror could find for Powell in this case. Therefore, Powell cannot prevail on his motion

  for summary judgment.

         IV.     CONCLUSION

         Taken in totality, Powell filed a suit for retaliation without sufficient evidence to support

  his contentions and demonstrate that a genuine dispute of material fact exists. Instead, Powell

  makes denial after denial without any support. For the foregoing reasons, the Court will award

  summary judgment to Biscuitville and deny Powell’s motion. An accompanying order shall issue.



     Entered this 2nd day of December, 2020.




                                                  11
